DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chenier et al. (US Patent 10,339,957).
Regarding claim 1, Chenier discloses a speech recognition device comprising: a sound input section (col. 17, lines 25-40 - microphone); a sound output section (col. 17, lines 25-40 - speaker); a communication control section that performs data transmission and reception with at least one of other speech recognition devices (col. 12, lines 53-62); a conversation-mode executing section that transmits, to each of the other speech recognition devices, sound data input through the sound input section, and outputs, through the sound output section, sound data received from each of the other speech recognition devices (col. 7, lines 41-53; col. 9, lines 9-26); a speech recognition section that converts a sound input through the sound input section into text data (col. 9, lines 27-37); a hot word detecting section that detects, in the text data, a conversation activation hot word for instructing to activate the conversation-mode executing section (col. 9, lines 9-26; col. 11, line 54 - col. 12, line 13); and a command transmitting section that transmits a control command to each of the other speech recognition devices (col. 30, lines 5-35), wherein if the hot word detecting section detects the conversation activation hot word, the command transmitting section transmits, to each of the other recognition devices, a control command to activate a conversation-mode executing section provided in each of the other recognition devices (col. 9, lines 9-26).
Regarding claim 2, Chenier discloses wherein if the hot word detecting section detects the conversation activation hot word, the command transmitting section transmits, to each of the other recognition devices, sound data in which the conversation activation hot word is detected, and a command to play the sound data (col. 9, lines 9-26; col. 11, line 54 - col. 12, line 13).
Regarding claim 3, Chenier discloses further comprising: a storage section that stores voice authentication data in which a person that is permitted conversation by using the speech recognition device, and vocal characteristics data of the person are associated with each other (col. 29, lines 34-56); and a characteristics extracting section that extracts vocal characteristics data of the input sound data, and detects consistency between the vocal characteristics data and the voice authentication data, wherein in a case where the characteristics extracting section has detected consistency between the vocal characteristics data and the voice authentication data, the command transmitting section transmits the control command to each of the other recognition devices (col. 44, lines 47-67).
Regarding claim 4, Chenier discloses further comprising: an image-capturing section; a storage section that stores face authentication data in which a person that is permitted conversation by using the speech recognition device, and a captured image of the person are associated with each other; and a characteristics extracting section that detects consistency between a captured image captured by the image-capturing section and the face authentication data, wherein in a case where the characteristics extracting section has detected consistency between the captured image and the face authentication data, the command transmitting section transmits the control command to each of the other recognition devices (col. 28, lines 66-col. 29, lines 11; col. 40, lines 31-37).
Regarding claim 5, Chenier discloses wherein, on a basis of human sensing information indicating that each of the other recognition devices has sensed presence of a person, the command transmitting section transmits the control command to each of the other recognition devices that has output the human sensing information (col. 4, lines 44-col. 5, line 16; also see fig. 10).
Regarding claim 6, Chenier discloses further comprising a timer, wherein the sound input section receives an input of a sound for calling a particular person, and the command transmitting section transmits, to each of the other recognition devices, the sound for calling the particular person, and a playing command to play the sound at each of the other recognition devices; acquires, from the timer, elapsed time since the sound for calling the particular person and the playing command have been transmitted; and outputs, through the sound output section, a response message for notifying that there has not been a response message from the particular person if the elapsed time has become equal to or longer than predetermined waiting time (col. 48, lines 17-53).
Regarding claim 8, Chenier discloses wherein the speech recognition device is connected to a plurality of other speech recognition devices via a communication network, the speech recognition device further comprises: a storage section that stores voice authentication data in which a person that is permitted conversation by using the speech recognition device, and vocal characteristics data of the person are associated with each other, and first usage data in which the person that is permitted conversation, and the number of times of response by the person through each speech recognition device are associated with each other; and a characteristics extracting section that extracts vocal characteristics data of sound data input through the sound input section (col. 29, lines 34-56), and detects consistency with the voice authentication data, the sound input section receives an input of a sound for calling a particular person, and in accordance with descending order of the numbers of times of response in the first usage data for a person about whom the characteristics extracting section has detected consistency with the voice authentication data, the command transmitting section transmits the control command to each of the plurality of other speech recognition devices (col. 44, lines 47-67).
Regarding claim 9, Chenier discloses wherein the speech recognition device is connected to a plurality of other speech recognition devices via a communication network, the speech recognition device further comprises: a time measuring section; and a storage section that stores second usage data in which an order of addressing the plurality of other speech recognition devices through the speech recognition device is set for each time period, and the command transmitting section acquires, from the time measuring section, a time at which the conversation activation hot word has been detected, and transmits the control command to each of the plurality of other speech recognition devices in accordance with an addressing priority order set in the second usage data for a time period including the time (col. 48, lines 17-53).
Regarding claim 10, Chenier discloses wherein the speech recognition device further comprises: a human sensor (col. 4, lines 44-col. 5, line 16; also see fig. 10); a house-sitting-mode executing section that monitors whether the human sensor has sensed a person (col. 4, lines 44-col. 5, line 16; col. 48, lines 17-35); a storage section that stores voice authentication data in which a person that is permitted conversation by using the speech recognition device, and vocal characteristics data of the person are associated with each other (col. 29, lines 34-56; col. 44, lines 47-67); and a characteristics extracting section that extracts vocal characteristics data of the input sound data, and detects consistency between the vocal characteristics data and the voice authentication data (col. 44, lines 47-67), the hot word detecting section furthers detects a house sitting mode hot word for instructing to activate the house-sitting-mode executing section, and if the characteristics extracting section detects consistency between the vocal characteristics data and the voice authentication data during execution of the house-sitting-mode executing section, the house-sitting-mode executing section is deactivated (col. 52, lines 35-52).
Regarding claims 11 and 12, see rejection of claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chenier et al. (US Patent 10,339,957) in view of Padilla et al. (US Patent 10,735,479).
Regarding claim 7, Chenier discloses wherein the speech recognition device is connected to a plurality of other speech recognition devices via a communication network (col. 20, lines 53-62), the sound input section receives an input of a sound for calling a particular person (col. 30, lines 5-35). 
Chenier does not disclose the command transmitting section transmits, to all of the plurality of other speech recognition devices, the sound for calling the particular person and a playing command to cause each of the plurality of other speech recognition devices to play the sound, and if a response message from the particular person is received from one other speech recognition device of the plurality of other speech recognition devices, the communication control section maintains connection of communication with the one other speech recognition device that has transmitted the response message, and disconnects communication with the remaining other speech recognition devices.
Padilla discloses the command transmitting section transmits, to all of the plurality of other speech recognition devices, the sound for calling the particular person and a playing command to cause each of the plurality of other speech recognition devices to play the sound, and if a response message from the particular person is received from one other speech recognition device of the plurality of other speech recognition devices, the communication control section maintains connection of communication with the one other speech recognition device that has transmitted the response message, and disconnects communication with the remaining other speech recognition devices (col. 12, lines 29-61).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Chenier with the teachings of Padilla in order to reach a particular member of the household by making an announcement to every device in the house (Padilla, col. 12, lines 29-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/           Primary Examiner, Art Unit 2652